Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided and according to the limited time provided by the office to view the submitted references. 
The 10 page IDS submitted 24 June 2021 begins with NPL item #18 and runs to NPL item #163. Presumably the front page of this IDS document is missing. Thus, this IDS has not been considered with this office action. It will be considered when the complete IDS is submitted. 

Claim Interpretation 
Many of the claims of the application recite method limitations which are not given full weight in an apparatus claim. (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.) These method steps are interpreted as intended use of the apparatus and unless their performance is structurally related to the apparatus (such as a “controller configured to”) limitation these will not be given weight. 
Claims 2-4, 6-7, 19-23, and 28 are some of the claims that recite method steps without structural limitations. 
Claims 9-13 include limitations that define the apparatus by the material worked upon. The material worked upon does not limit an apparatus claim, see MPEP 2115, unless the material worked upon imparts structural characteristics to the apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-10, 12-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 20160067918 A1, hereinafter “Millar”) in view of Angellini et al. (US Pub No 2018/0021140 A1, hereinafter “Angellini”) and further in view of Busbee et al. (US 20190039309 A1).

Regarding claim 1, Millar teaches an apparatus for making a three-dimensional object, the apparatus comprising: 
a multi-axis machine (0026 teaches a multi axis extrusion machine, see Figs. 1-3); 
an arm (0026 teaches a six axis arm) affixed to the machine; 
at least one chamber (see Figs. 1-3 showing a container within the feed nozzle 130 that contains the material before it is extruded) containing solidifying material (see Figs. 1-3) therein; 
a container (container 150); and 
at least one nozzle (extrusion nozzle 130) for depositing mixed material within the carbomer gel
wherein the arm moves (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II; see Figs. 1-3 for inherency) the nozzle through the gel, wherein the arm changes (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II; see Figs. 1-3 showing changing position) position of the nozzle within the gel while depositing the solidifying material which becomes part of the three-dimensional object, through the at least one nozzle, and wherein changing (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II) a speed of changing position of the nozzle comprises changing the volume of the material extruded per unit distance traveled (Millar inherently teaches this as 0025 teaches that speed and extrusion rate are dependent upon each other) as interrelated process variables; and wherein the solidifying material solidifies (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II; 0066 teaches the material cools and solidifies) in the carbomer gel to form a solid material, the solid material being a three-dimensional object.
Regarding the rest of claim 1, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. The structure of Millar may inherently perform the claimed steps.  
Millar does not explicitly teach at least one mixing tip for mixing material within the at least one chamber. 
In the same field of endeavor Busbee teaches that two materials may be mixed within a nozzle (see Fig. 1 showing two materials sent into a nozzle 15 and are mixed by an impeller 20; 0145-0146). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Millar and Busbee. Millar teaches that material extrudes material out of a nozzle (0003), which ordinarily mixes material with a screw as it is extruded. However, Millar is not explicit about how the material is extruded. Therefore, a person having ordinary skill in the art before the effective filing date would have been motivated to look to Busbee to see how materials may be extruded from a nozzle in additive manufacturing. 
	Millar does not teach a container of carbomer gel (the carbomer gel is being interpreted as a structural feature of the apparatus). 
	In the same field of endeavor Angellini teaches that Angellini teaches that the matrix for 3D printed material may be a carbomer ([0100] teaches that the hydrogel for the 3D printing matrix may be a carbomer). 
Further, Angellini teaches that gels used do not scar, as they are self-healing ([0075]) and that the carbomer gel is a hydrogel, or water-based gel ([0097] teaches that carbopol is a hydrogel; see also [0088]). 
 	It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar ([0028] in Millar teaches that the feed material may be silicone).

	Regarding claim 2, Millar teaches wherein the nozzle is affixed to the multi-axis machine (see Figs. 1-3; 0041 teaches the nozzle on a six axis machine). 
	
Regarding claim 3, Millar inherently is capable of depositing the solidifying material through the nozzle further comprises varying a rate ([0026] teaches robotic six axis arms may move in six degrees of freedom with the nozzle; [0025] teaches that the movement of the nozzle depends upon the extrusion rate; [0029] teaches that the nozzle may be vibrated while moving through the matrix, which creates an irregular speed) at which the solidifying material is deposited.

Regarding claim 4, Millar inherently is capable of changing the position of the nozzle within the carbomer gel further comprises changing the position of the nozzle at varying ([0026] teaches six axis arms may move in six degrees of freedom; [0025] teaches that the movement of the nozzle depends upon the extrusion rate; [0029] teaches that the nozzle may be vibrated while moving through the matrix, which creates an irregular speed) speeds. 

Regarding claim 5, Millar fails to teach wherein the container of the carbomer gel can move and wherein changing the position of the nozzle within the carbomer gel comprises changing a position of the container of carbomer gel.
In the same field of endeavor Busbee teaches that a substrate where the 3D printing occurs may be positioned may be translated or rotated in one or more axes ([0114]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the movable printing head of Millar with the movable substrate of Busbee. Busbee teaches that having a translatable and rotatable substrate in addition to a movable printing head allows for printing on a wide variety of substrate surfaces and/or allow the print head to deposit material onto the substrate at a wide variety of angles ([0114]). Further, it is the relative movement of the nozzle to the print area that is important. Whether one moves or the other moves is obviously substitutable.

Regarding claim 6, Millar inherently is capable of exposing (0027 teaches heating the material before extruding it) the solidifying material to light or heat.

Regarding claim 7, Millar inherently is capable of allowing the solidifying material to cool (0066 teaches cooling the material to room temperature).

Regarding claim 9, Millar teaches wherein the solidifying material is a polymer (0028 teaches the feed material may be a polymer; the material worked upon does not limit an apparatus claim, see MPEP 2115), a rubber, a pulp, a foam, a metal, a concrete, or an epoxy resin.

Regarding claim 10, Millar teaches wherein the rubber is a silicone rubber (0013 teaches the extrusion of room temperature vulcanization silicone; the material worked upon does not limit an apparatus claim, see MPEP 2115).

Regarding claim 12, Millar fails to teach wherein the solidifying material is a foam.
In the same field of endeavor Busbee teaches that foam may be used in 3D printing or 3D printing into a matrix ([0201]; the material worked upon does not limit an apparatus claim, see MPEP 2115). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the feed material of Millar and the foam of Busbee. Busbee teaches that the methods taught therein may be used to deposit silicone mixtures, ([0116]) such as the silicone feed material taught in Millar ([0028]). Further, Busbee teaches that a foam may be made from a silicone polymer ([0209]). As such, a silicone foam feed material would have been predictable to a person having ordinary skill in the art at the time of filing.  

	Regarding claim 13, Millar fails to teach wherein the solidified foam has a density of about 3 lb/ft3 to about 30 lb/ft3. 
	In the same field of endeavor Busbee teaches that the foam density may be varied according to the amount of added gas or water, the amount of chemical blowing agents, etc (0196; 0158). Therefore, the density of the foam composition is a result effective variable dependent on the amount of gas, water, or blowing agent added to the polymer. See MPEP 2144.05.II.B (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range).  

Regarding claim 14, Millar in view of Angelini teaches wherein the carbomer gel is a suspension (0205 teaches the creation of a carbopol GGM/granular gel medium).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar ([0028] in Millar teaches that the feed material may be silicone).

Regarding claim 15, Millar in view of Angelini teaches wherein the carbomer gel has a viscosity between about 20000 centipoise and about 50000 centipoise (see Fig. 1G; conversion of 1,000 centipoise to 1 Pa*s; [0090] teaches a range of 1 to 100 Pascals; [0088] teaches that the viscosity may be tuned to the desired form by varying concentration and solvent).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar ([0028] in Millar teaches that the feed material may be silicone).

Regarding claim 16, Millar teaches wherein the nozzle has a circular-shaped (see Figs. 2-3 showing the deposition of a cylindrical line via a  circular-shaped nozzle), rectangular-shaped, square-shaped, diamond-shaped, V-shaped, U-shaped, or C-shaped tip through which the solidifying material is deposited.

Regarding claim 17, Millar fails to teach wherein the solidifying material comprises two compounds that co-polymerize, and wherein solidifying the solidifying material comprises allowing the two compounds to co-polymerize. This is not given full weight as the material worked upon does not limit an apparatus. 
In the same field of endeavor Busbee teaches that a cross-linking agent, polymer, cell-forming agent, and reinforcing particles may be mixed within a print nozzle ([0150]). Further, Busbee teaches that other additives may also be introduced, for example, surfactant, silicone surfactant, UV stabilizer, catalyst, pigment, nucleation promotors, fillers for better abrasion resistance, chemical foaming agents, etc ([0151[). These materials would co-polymerize in the hardening stage (see [0047] teaching that the reinforcing particles are functionalized). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar and Busbee. Busbee teaches that incorporating a second material, such as reinforcing particles, may be desirable in order to improve the mechanical properties of the 3D printed article ([0051]).

Regarding claim 18, Millar does not explicitly teach wherein the mixing tip mixes the two compounds as they are deposited through the nozzle.
In the same field of endeavor Busbee teaches that two materials may be mixed within a nozzle (see Fig. 1 showing two materials sent into a nozzle 15 and are mixed by an impeller 20; 0145-0146). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Millar and Busbee. Busbee teaches that by mixing two material in a nozzle the two materials may then react with each other before being deposited (0148). 

Regarding claim 19, Millar is inherently capable of changing the position of the nozzle within the carbomer gel in three through eight axes simultaneously ([0026] teaches robotic six axis arms may move in six degrees of freedom), for at least a portion of time.

Regarding claim 20, Millar inherently is capable of changing the position of the nozzle within the carbomer gel in five ([0026] teaches robotic six axis arms may move in six degrees of freedom) through eight axes simultaneously, for at least a portion of time.

Regarding claim 21, Millar inherently is capable of changing the position of the nozzle within the carbomer gel in three through six ([0026] teaches robotic six axis arms may move in six degrees of freedom) axes simultaneously, for at least a portion of time.

Regarding claim 22, Millar inherently is capable of changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in six axes ([0026] teaches robotic six axis arms may move in six degrees of freedom) simultaneously, for at least a portion of time.

Regarding claim 23, Millar inherently is capable of changing the position of the nozzle to deposit solidifying material onto, around, or within ([0026] teaches robotic six axis arms may move in six degrees of freedom; [0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material) another object within the carbomer gel.

Regarding claim 24, Millar teaches there are at least two chambers ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material), each containing a different solidifying material.

Regarding claim 25, Millar teaches wherein there are at least two nozzles ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material) that are independently controllable.

Regarding claim 26, Millar teaches wherein the second nozzle is connected to a second arm ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material).

Regarding claim 28, Millar inherently is capable of 28. The apparatus of Claim 24, wherein the first and second solidifying materials are different ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material; 0028 teaches the feed material being metallic or nonmetallic and 0013 teaches the adhesive printed on the outside may be RTV silicone; the material worked upon does not limit an apparatus claim, see MPEP 2115).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angelini and Busbee and further in view of Huang et al. (US 20190275746 A1, hereinafter “Huang”).
Regarding claim 8, Millar fails to teach exposing the solidifying material to light while depositing the solidifying material through the nozzle.
In the same field of endeavor Huang teaches that solidification measures may include thermal gelation, ultraviolet or any light-activated curing, ionic crosslinking, or a combination thereof (0106). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Millar and Huang. Both Millar and Huang teach the additive manufacturing to a gel environment. Further, Huang teaches the extrusion into a carbomer gel (Carbopol taught in 0132). Millar teaches the heating of material and the solidification thereafter, and Huang teaches that multiple solidification measures may include thermal gelation, ultraviolet or any light-activated curing, ionic crosslinking, or a combination thereof (0106). Thus, a person having ordinary skill in the art before the effective filing date would have found either solidification measure obviously substitutable. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angelini and Busbee and further in view of Cohen (US 20160009029 A1, hereinafter “Cohen”). 
Regarding claim 11, Millar teaches printing a silicone material, but fails to teach the hardness of the silicone material. 
In the same field of endeavor Cohen teaches that silicone objects can be in the range of 7-80 Shore A can be fabricated ([0066]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton, Millar, and Cohen. Cohen teaches that the hardness of printed silicone may be varied locally ([0066]), thus a person having ordinary skill in the art at the time of filing would have found it predictable to print a silicone material with a hardness in the range of 00-10 to Shore 90D.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and Busbee and further in view of Yuwaki et al. (US 20200016833 A1). 
Regarding claim 27, Millar fails to teach wherein the first and second nozzles have tips with different shapes. 
In the same field of endeavor Yuwaki teaches that a second nozzle may have a larger diameter than a first nozzle, as the second nozzle requires depositing the internal shape of the printed line, whereas the second nozzle deposits the outer covering of the printed line ([0102]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the two nozzles of Millar and Yuwaki. Millar teaches that the second nozzle deposits an outer coating/adhesive between the deposited feed material and the matrix support material ([0044]). Thus, the outer nozzle in Millar most likely require a different shape in order to deposit the adhesive between the feed material and the matrix, and shaping such a nozzle would have been predictable to a person having ordinary skill in the art at the time of filing.

Conclusion
The prior art made of record in Applicant’s submitted IDS and not relied upon is considered pertinent to applicant's disclosure: 
Hinton, et al; "3D Printing PDMS Elastomer in a Hydrophilic Support Bath via Freeform Reversible Embedding"; ACS Biomaterials Science and Engineering, May 2016 (teaching the extrusion of additive manufacturing material into a carbomer/Carbopol gel). 

	Fairs, Marcus, “SCI-Arc Student develops freeform 3D printing with ‘undo’ function,” Deezen, https://www.dezeen.com/2013/07/23/sci-arc-student-develops- freeform-3d-printing-with-undo-function/,  23 July 2013 (teaching the development of polymer printing in a gel with a six axis robot).  

“Obvious 3D printer technology based on 39. Inert environment,” https://www.appropedia.org/Obvious_3D_printer_technology_based_on_39._Inert_environment (teaching depositing material in a chamber of solid, self-healing material to create an inert environment). 

Clark, Liat, "How hair gel enables freeform 3D printing with an undo function," Retrieved from the Internet at: https://www.wired.co.uk/article/undo-3d-printing, Retrieved from the Internet on: March 22, 2019, 11 pages (teaching 3D printing into hair gel with a six axis robot).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619. The examiner can normally be reached M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742